Citation Nr: 0626607	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-00 762	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits based on the cause of the veteran's death.

2.  Entitlement to Dependents Education Assistance (DEA) 
under Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1944 to 
November 1946.  The veteran died of arteriosclerotic 
cardiovascular disease on March [redacted], 1997.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A hearing before the undersigned sitting at the VA Regional 
Office (RO) in Detroit, Michigan, was held in June 2006.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date, nor has VA requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [her] claim."  38 C.F.R. § 3.159(b)(1) (2005).  
On remand, VA must do so.

VA requested the veteran's service medical records by 
contacting the National Personnel Records Center (NPRC).  The 
NPRC informed VA that no service medical records or Surgeon 
General's Office records associated with the veteran were on 
file at NPRC because of the likelihood that the veteran's 
records were destroyed in a 1973 fire at that facility.  VA's 
heightened duty to assist requires VA to make more than a 
single attempt to locate such records, and to inform the 
appellant of their absence, so that she may independently 
seek to obtain them.  See McCormick v. Gober, 14 Vet. App. 
39, 49 (2000).  However, the record shows that VA made no 
further attempt to locate the veteran's service medical 
records.  Accordingly, on remand VA must attempt to locate 
the veteran's service records.

The "duty to assist" the appellant includes advising her 
that, even though service records were not available, 
alternate proof to support the claim will be considered.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Service 
connection need not be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  

Alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated the veteran, 
especially soon after separation, and letters written during 
service.  VA Adjudication Procedure Manual, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
VA advised the appellant regarding alternative evidence which 
may be submitted in support of her claim.  Accordingly, VA 
should contact the appellant and advise her that, in light of 
the veteran's missing records, she may provide such 
alternative evidence.

VA has not attempted to obtain the veteran's post-service VA 
medical records.  In a Statement in Support of Claim 
submitted to VA in October 2003, the appellant stated, in 
part, that the veteran first learned of his heart problem 
while receiving treatment at a VA hospital in the 1960s.  
During the June 2006 hearing before the undersigned, the 
appellant testified that the veteran was diagnosed with 
hypertension at a VA facility in 1958.  Accordingly, VA 
should attempt to obtain the veteran's VA medical records.

Based on the foregoing, the case is REMANDED for the 
following action:

1.	VA must ensure that all notification 
and development necessary to comply 
with 38 U.S.C.A. §§ 5103(a) and 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005), is fully satisfied.  In 
particular, VA must send the appellant 
a corrective notice that includes: (1) 
an explanation as to the information or 
evidence needed to establish an 
effective date, if service connection 
is granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) a request that 
the appellant provide any evidence in 
her possession that pertains to her 
claim. The claims file must include 
documentation that there has been 
compliance with VA's duties to notify 
and assist a claimant with respect to 
the issues on appeal.

2.	VA should request the veteran's service 
medical records from the National 
Personnel Records Center (NPRC), 
documenting the date and content of the 
request and all responses received from 
NPRC.  If NPRC provides the veteran's 
service medical records, those records 
should be associated with the claims 
file. 

3.	If no service medical records are 
available, VA should notify the 
appellant that: (1) the service medical 
records are unavailable; (2) alternate 
proof to support the claims will be 
considered; (3) service connection need 
not be established by service medical 
records, but may be established by 
cognizable evidence from other medical 
and lay sources; and (4) pursuant to 
the VA Adjudication Procedure Manual,  
the alternate sources of evidence that 
may be utilized in a claim where there 
are missing records.

4.	VA should request from the appellant 
the name and location of VA facilities 
that provided examination and treatment 
of the veteran for heart disease and/or 
hypertension.  All records obtained 
should be associated with the claims 
file.  If records are unavailable, the 
veteran and her representative should 
be notified.

5.	After completion of the above, and any 
additional development deemed 
necessary, VA should readjudicate the 
appellant's claims.  If the 
determination remains unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


